The opinion of the Court was delivered by
Weston C. J.
In certain actions, such as those brought for an assault, for libel or defamation, there can be no fixed or settled scale of damages. In such cases, Courts do not interfere with the verdict of a jury, unless the damages given are decidedly and manifestly excessive. Some of the cases, cited for the plaintiff, are of this class. But for an injury done to property, such as trespass de bonis asportatis, which is the case before the Court, the value of the property at the time of the injury, is the measure of damages. There may be circumstances, enhancing that value to the party injured, which may be properly taken into the account.
The Judge instructed the jury, that they should give the plaintiff the value of the cows at the time they were taken. To this value, interest might be added, as a part of the indemnity, to which the plaintiff was justly entitled. If the damage for detention could be so understood, the instruction might be justified. But as the term, interest, was not used, and probably not intended, as the limit of damages for detention, the jury were at liberty to go into an estimate of the probable or speculative loss, the plaintiff might have sustained, upon this ground. In our judgment the instruction was too vague and loose, and had a tendency to mislead the jury.

Exceptions sustained.